Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 15 – 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Schroer (US 20080294134).
Regarding claim 15, Schroer discloses an absorbent article comprising a wetness indicating system, comprising: an absorbent core (6) comprising a backsheet film (4); a primary indicator in fluid communication with the absorbent core (see attachment 1 below, “primary visual fullness indicator”), and a secondary indicator (see attachment 1 below, “1st secondary visual wetness indicator”); wherein the primary indicator and the secondary indicator communicate wetness differently (the primary indicator communicates wetness from a different position than the secondary indicator; additionally, the primary indicator will inherently change its visual state before the secondary indicator, see explanation in claim 1 below; see also interpretation in claim 18 below, and note additional discussion in the response to arguments). 

Attachment 1:

    PNG
    media_image1.png
    976
    1320
    media_image1.png
    Greyscale



16. The absorbent article of claim 15, wherein the primary indicator communicates wetness visually (see [0030]). 
17. The absorbent article of claim 15, wherein the primary indicator is elongate and longitudinally disposed on the absorbent article (see attachment 1 above). 
18. The absorbent article of claim 15, wherein the primary indicator is capable of signaling a first event, and the secondary indicator is capable of signaling a second event (primary/secondary indicators are fully capable of performing the functionality should a first wetness event occur directly over the primary indicator, and a second different wetness event occur directly over the second indicator(s); see attachment 1 above). 
19. The absorbent article of claim 18, wherein the first event is different from the second event (see claim 18 above). 
20. The absorbent article of claim 15, wherein the absorbent article comprises indicia related to use of the primary and/or secondary indicators (18, see [0028]). 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 10 - 13 is/are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by Schroer or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Schroer in view of Sullivan (US 20090157021).
Regarding claim 10, Schroer discloses an absorbent article comprising a wetness indicating system, comprising: an absorbent core comprising a backsheet film (see above); a primary indicator having a length and a width, wherein the primary indicator is in fluid communication with the absorbent core (see attachment 2 below, “1”); a secondary indicator having a length and a width (see attachment 2 below, “2”); wherein the primary indicator is disposed in the front waist region and the crotch waist region; wherein the secondary indicator is disposed in one of the front waist region and the crotch region (see attachment 2 below, “F”, “C”, and “B” corresponding to the front, crotch, and back regions respectively); and wherein the length of the primary indicator differs from the length of the secondary indicator, or the width of the primary indicator differs from the width of the secondary indicator (a width of the primary indicator measured near the ends of the primary indicator differs from a width of the secondary indicator measured at the center of the secondary indicator).
However, without admitting otherwise, if Applicant is not fully convinced of the above interpretation to the limitation “wherein the length of the primary indicator differs from the length of the secondary indicator, or the width of the primary indicator differs from the width of the secondary indicator”, it would have been obvious to modify Schroer with Sullivan to meet the limitation. Schroer discloses that the primary/secondary indicators are not limited in shape, and can encompass an unrelated shape, see [0036] and Fig. 4. Sullivan discloses an absorbent article comprising a wetness indicating system [0018] comprising: an absorbent core comprising a backsheet film (see Fig. 3) and a primary indicator having a length and a width (see Fig. 4, center ovals; Examiner refers to Fig. 4 as one example, and notes that the various figures provided in Sullivan also apply to the claim language), wherein the primary indicator is in fluid communication with the absorbent core [0018]; a secondary indicator having a length and width (see Fig. 4, side ovals), and wherein the length of the primary indicator differs from the length of the secondary indicator, or the width of the primary indicator differs from the width of the secondary indicator (see Fig. 4 illustrating varying width). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the primary/secondary indicator pattern of Schroer according to the other patterns such as Fig. 4 of Sullivan for the benefit of providing graphical elements that appear as moving objects on an outside of the article to highlight advanced aspects of the article relating to movement ability of the user [0018].













Attachment 2:


    PNG
    media_image2.png
    651
    730
    media_image2.png
    Greyscale

11. The absorbent article of claim 10, wherein the secondary indicator is disposed in the front waist region (attachment 2 above). 
12. The absorbent article of claim 10, wherein the primary indicator is disposed in the front and back waist regions and the crotch waist region (attachment 2 above). 
13. The absorbent article of claim 10, wherein the secondary indicator is disposed in the crotch region (attachment 2 above). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 2 and 4 – 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroer in view of Sullivan.
Regarding claim 1, Schroer discloses an absorbent article comprising a wetness indicating system, comprising: an absorbent core (6) comprising a backsheet film (4); a primary indicator in fluid communication with the absorbent core (see attachment 1 reproduced below, “primary visual fullness indicator”); a secondary indicator (see attachment 1 below, “1st secondary visual wetness indicator”); wherein the primary indicator overlaps with the absorbent core (see Figs. 1 and 3, [0026]), wherein each of the primary and secondary indicators are elongated; wherein a longitudinal axis of at least one of the primary indicator or the secondary indicator is generally aligned with a longitudinal axis of the absorbent article (see Fig. 3), and wherein the primary and secondary indicators are configured to cooperate to signal wetness and/or fullness (the primary indicator changes to its subsequent state before the secondary visual indicator changes to its subsequent indication state, thus cooperating to signal wetness/fullness; see claim 5 below; it is noted that when the absorbent article of Schroer receives urine at the lateral center point, the primary visual fullness indicator and the secondary visual wetness indicators will inherently each change to a subsequent visual state in sequence as the urine spreads longitudinally/laterally outward, since urine is loaded into the absorbent article at the center point and spreads). 
Schroer discloses that the primary/secondary indicators are not limited in shape, and can encompass an unrelated shape, see [0036] and Fig. 4. However, Schroer does not disclose wherein each of the primary and secondary indicators are elongated; wherein a longitudinal axis of at least one of the primary indicator or the secondary indicator is aligned with a longitudinal axis of the absorbent article. Nonetheless, Sullivan discloses an absorbent article comprising a wetness indicating system [0018] comprising: an absorbent core comprising a backsheet film (see Fig. 3) and a primary indicator (see Fig. 4, center oval; Examiner refers to Fig. 4 as one example, and notes that the various figures provided in Sullivan also apply to the claim language), wherein the primary indicator is in fluid communication with the absorbent core [0018]; a secondary indicator (see Fig. 4, side oval), wherein each of the primary and secondary indicators are elongated; wherein a longitudinal axis of at least one of the primary indicator or the secondary indicator is aligned with a longitudinal axis of the absorbent article (see Fig. 4; it is noted that the lateral sides of Fig. 4 are referred to as the “sides” of the substrate rather than longitudinal “ends”, see [0030]; see also general teaching of aligning elongated ovals and visual channels along the longitudinal axis of the article in [0020] and Fig. 2; it is noted that various other figures also apply to the claim language, such as Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the primary/secondary indicator pattern of Schroer according to the other patterns such as Fig. 4 (or Fig. 2) of Sullivan for the benefit of providing graphical elements that appear as moving objects on an outside of the article to highlight advanced aspects of the article relating to movement ability of the user [0018]. Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the primary/secondary indicator circles of Schroer in Fig. 4 with the longitudinal elongation taught in Sullivan because such a modification provides the predictable result of an appropriate design for the indicators. 
















Attachment 1 (reproduced):

    PNG
    media_image1.png
    976
    1320
    media_image1.png
    Greyscale

. 

2. The absorbent article of claim 1, wherein the primary indicator is capable of changing color [0030]. 
4. The absorbent article of claim 1, wherein the primary indicator and the secondary indicator each change to a subsequent indication state in sequence (see explanation above). 
5. The absorbent article of claim 4, wherein the primary indicator changes to its subsequent state before the secondary visual indicator changes to its subsequent indication state (see explanation above). 
6. The absorbent article of claim 1, wherein each of the primary and secondary indicators overlap the absorbent core (see Figs. 1 and 3, [0026]; for the purposes of claim 6, Examiner considers the claimed primary and secondary indicators as the “primary visual fullness indicator” and “1st secondary visual wetness indicator” only). 
7. The absorbent article of claim 1, wherein the primary indicator is disposed on the backsheet film [0026]. 
8. The absorbent article of claim 1, wherein the primary indicator is configured to change to a subsequent visual state when indicating the presence of at least a particular concentration of a bodily exudate (concentration based on exposure to wetness, see [0030]; per applicant’s specification, p. 26, l. 32, concentration merely refers to available aqueous fluid; it is alternatively noted that the particular concentration of bodily exudate will be indicated by how much of the primary visual fullness indicator(s) is/are changed to a subsequent state based on longitudinal spreading of the urine, wherein concentration may refer to a minimum volume of liquid per volume diaper).
9. The absorbent article of claim 1, wherein longitudinal axis of each of the primary and secondary indicators is aligned with the longitudinal axis of the absorbent article (see Fig. 4 and Fig. 2 of Sullivan). 

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroer in view of Sullivan in view of Cammarota (US 20020007162).
Regarding claim 3, Schroer discloses the absorbent article of claim 2. Cammarota discloses wherein the primary indicator is capable of changing from yellow to blue when in contact with bodily exudates [0041]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the changing graphic of Schroer with the yellow to blue change described in Cammarota for the benefit of an aesthetically pleasing change in color often associated with wetness or water. 

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroer, or alternatively Schroer in view of Sullivan, in view of Roe (US 20060229578).
Regarding claim 14, Schroer discloses the absorbent article of claim 10, but does not explicitly disclose wherein substantially all of the primary indicator overlaps the absorbent core. Nonetheless, Roe discloses an absorbent core wherein substantially all of the primary indicator overlaps the absorbent core (see Fig. 1). It is additionally noted that the absorbent core extends beyond the leg opening in the front region (compare to Fig. 3 in Schroer). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the absorbent of Schroer with the core elongation of Roe for the benefit of increased absorbency coverage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 and 1 - 33 of U.S. Patent No. US 9895272 and US 9943449. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘272 and ‘449 anticipate the claimed features in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed with respect to claim 15 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that “communicating differently” requires a change in color or change in pattern) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the primary and secondary indicators communicate differently by communicating different positions over which liquid has passed. They also communicate differently by communicating at different times based on the spread of the liquid exudate. Lastly, they communicate differently based on the location of the initial liquid insult, as evidenced by claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799